DETAILED ACTION
	In the Office action of May 12, 2022, the examiner took Official notice that anti-reflection coatings are well known in the art (Office action: page 9, regarding claims 8 and 18). Since Applicant has not adequately traversed this notice, the common knowledge or well-known in the art statement is taken to be admitted prior art, see MPEP 2144.03, section C, paragraph 2. See also the response to arguments below for an explanation of why Applicant’s traversal is inadequate.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-16, 18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 3,064,418 A) in view of Jarvinen (US 4,135,489 A).
Regarding claim 1: Sanders teaches a rocket propulsion system (11) configured to produce thrust for a spacecraft (c. 1, ℓ. 14-15), the system comprising: 
a pressure chamber (12); 
one or more optical elements (13) configured to receive solar energy (c. 2, ℓ. 26-30), the optical elements comprising: 
a first window (upper 13) configured to allow energy to enter the rocket propulsion system and form a concentrated energy beam (see fig. 1, c. 2, ℓ. 26-29); and 
a second window (lower 13) positioned to allow the concentrated energy beam to pass to a heat exchanger (see fig. 1: heat exchanger 24), the second window spaced away from the first window to form a pressurized plenum chamber therebetween (fig. 1: between windows 13);
the heat exchanger (24) formed in the pressure chamber (see fig. 1) and configured to receive the energy and use it to heat and pressurize a propulsion gas (c. 3, ℓ. 26-34); and 
a rocket nozzle (from 36 down) configured to expel the pressurized propulsion gas (see fig. 1; see also fig. 3 for an analogous nozzle with an arrow depicting direction of propulsion gas).
Sanders does teach a plenum chamber (between windows 13) separated by the second window (lower 13) from a pressure chamber (12) containing the heat exchanger (24), but fails to teach the second window comprising an array of holes allowing the propulsion gas to flow out of the plenum chamber into the pressure chamber.
Jarvinen teaches a solar thermal collection device having first (51) and second (53) windows which define a plenum chamber (P) therebetween (see fig. 2), wherein the second window comprises an array of holes (c. 5, ℓ. 17-22: window 53 is apertured) configured such that a propulsion gas flows out of the plenum chamber through the holes into the pressure chamber (see fig. 2); wherein the array of holes are further configured such that the propulsion gas flows through the holes to form a protective gas barrier that inhibits turbulent gas flow from the heat exchanger from reaching the second window (Jarvinen fig. 2 shows the gas flowing directly outwardly from the surface of the second window, which would strongly act to inhibit any flow of gas from the heat exchanger at 58 back up to the second window). Advantageously, the apertures result in increased cooling of the windows (c. 3, ℓ. 17-40). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the second window of Sanders with apertures as taught by Jarvinen for the purpose of increasing the capacity to cool the windows.
Regarding claim 13: Sanders teaches a method of manufacturing a spacecraft, comprising: 
positioning a first window (upper 13) toward an outer face of a rocket propulsion system of a spacecraft (see fig. 1) such that it can receive solar energy (c. 2, ℓ. 26-30: the windows receive solar energy), the rocket propulsion system including a pressure chamber (12); 
aligning a second window (lower 13) with the first window such that the second window is spaced toward an interior of the rocket propulsion system (see fig. 1), forming a plenum chamber therebetween (fig. 1: between windows 13); 
configuring the first and second windows to focus an energy beam onto a heat exchanger formed in the pressure chamber (see fig. 1, c. 2, ℓ. 26-29); 
positioning a conduit (such as at 14) for propulsion gas to flow into the plenum chamber (fig. 1); 
positioning the heat exchanger (24) to receive the concentrated beam such that it heats and pressurizes propulsion gas located adjacent or within the heat exchanger (c. 3, ℓ. 26-34); and 
providing a nozzle (from 36 down) configured to expel the heated and pressurized propulsion gas after it is pressurized by the heat exchanger (see fig. 1; see also fig. 3 for an analogous nozzle with an arrow depicting direction of propulsion gas).
Sanders does teach a plenum chamber (between windows 13) separated by the second window (lower 13) from a pressure chamber (12) containing the heat exchanger (24), but fails to teach the second window comprising an array of holes allowing the propulsion gas to flow out of the plenum chamber into the pressure chamber.
Jarvinen teaches a solar thermal collection device having first (51) and second (53) windows which define a plenum chamber (P) therebetween (see fig. 2), wherein the second window comprises an array of holes (c. 5, ℓ. 17-22: window 53 is apertured) configured such that a propulsion gas flows out of the plenum chamber through the holes into the pressure chamber (see fig. 2); wherein the array of holes are further configured such that the propulsion gas flows through the holes to form a protective gas barrier that inhibits turbulent gas flow from the heat exchanger from reaching the second window (Jarvinen fig. 2 shows the gas flowing directly outwardly from the surface of the second window, which would strongly act to inhibit any flow of gas from the heat exchanger at 58 back up to the second window). Advantageously, the apertures result in increased cooling of the windows (c. 3, ℓ. 17-40). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the second window of Sanders with apertures as taught by Jarvinen for the purpose of increasing the capacity to cool the windows.
Regarding claims 2 and 14-15: Sanders, as modified, provides the system of Claim 1 and method of Claim 13, wherein the first window is configured to function as a pressure window of the pressurized plenum chamber (Sanders fig. 1: the windows 13 seal their respective openings) and further comprises one or more curved surfaces configured to provide a controlled amount of focusing of the energy (Sanders c. 2, ℓ. 26-29: windows 13 may also serve as lenses).
Regarding claims 3 and 16: Sanders, as modified, provides the system of Claim 2 and method of Claim 13, wherein the controlled amount of focusing is selected to limit the concentration of the energy to temperatures within safe operating limits of system components (Sanders c. 3, ℓ. 50-56: the rocket engine of Sanders has been designed to operate within safe operating limits).
Regarding claim 4: Sanders, as modified, provides the system of Claim 1, further comprising a plenum injector tube (14) configured to inject the propulsion gas into the pressurized plenum chamber (Sanders c. 2, ℓ. 30-35).
Regarding claim 7: Sanders, as modified, provides the system of Claim 4, wherein the plenum injector tube is configured to introduce the propulsion gas into the plenum chamber prior to heating (Sanders fig. 1: the gas would not be heated before the heat exchanger 24) such that the gas: 
cools the plenum chamber (Sanders c. 2, ℓ. 43-45); 
cools at least one surface of the first and second windows (Sanders c. 2, ℓ. 43-45); and 
removes contaminants from at least one surface of the first and second windows (inherently if it is flowing past it will remove at least some contaminants).
Regarding claims 8 and 18: Sanders, as modified, provides the system of Claim 7 and method of Claim 15, but is silent to anti-reflection coatings. However, the examiner has taken Official Notice that anti-reflection coatings are known in the art (Office action of 12 May 2022: page 9, regarding claims 8 and 18). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the windows of Sanders with anti-reflection coatings for the purpose of improving the amount of solar energy allowed inside the device.
Regarding claims 9 and 23: Sanders, as modified, provides the system of Claim 4 and method of Claim 13, further comprising a second injector tube (17), configured to inject a stream of propulsion gas directly into the pressure chamber (Sanders fig. 1).
Regarding claim 10: Sanders, as modified, provides the system of Claim 9, wherein at least one of the plenum injector tube and the second injector tube is configured to receive and inject a mixture of molecules (Sanders c. 2, ℓ. 30-31: the hydrogen propellant comprises molecules) derived from an asteroid mining process (the source of the molecules does not structurally alter the injector tubes, as such the injector tubes of Sanders are considered to be capable of performing this function).
Regarding claim 11: Sanders, as modified, provides the system of Claim 1, wherein the heat exchanger is formed of a porous solid material (Sanders c. 2, ℓ. 21-24) configured to allow the flow of the propellant gas through the heat exchanger (Sanders c. 3, ℓ. 11-17; see also figs. 1 and 3).
Regarding claim 12: Sanders, as modified, provides the system of Claim 11, wherein the heat exchanger has an internal surface area having a size sufficient to transfer heat energy from the heat exchanger to propellant gas via heat conduction in order to produce the thrust for the spacecraft (Sanders c. 3, ℓ. 26-34).
Regarding claim 20: Sanders, as modified, provides the method of Claim 18, wherein the array of holes is positioned and configured to facilitate cooling the first and second windows using the propulsion gas (Jarvinen c. 3, ℓ. 17-40).
Regarding claim 21: Sanders, as modified, provides the method of claim 20, wherein the conduit (14) is configured to introduce into the plenum chamber a propulsion gas (Sanders c. 2, ℓ. 30-43: a propellant is admitted through inlet 14 to the chamber between the lenses 13) comprising a mixture of molecules derived from asteroid mining processes (inlet 14 is configured to introduce a propellant, such as hydrogen; the source of the propellant does not structurally alter the propellant, so the inlet 14 is considered to be configured to introduce a propellant derived from asteroid mining processes), and the array of holes is configured to facilitate removal of contaminants from at least one surface of the first and second windows (c. 4, ℓ. 12-21: the air flowing through the holes forms a jet, which is considered to facilitate removal of contaminants from at least the lower surface of the second window).
Regarding claim 22: Sanders, as modified, provides the method of Claim 13, wherein the heat exchanger is formed of a porous material configured to allow the flow of the first propellant gas therethrough (Sanders c. 2, ℓ. 21-24), and the porous material provides sufficient surface area for heat energy transfer to the propellant gas to produce the thrust for the spacecraft (Sanders c. 3, ℓ. 26-34).

Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive.
Applicant has attempted to traverse (Remarks, page 8) the examiner’s assertion of official notice using the blanket statement, “Applicant respectfully traverses the rejections, the characterizations of the pending claims, and any implicit and/or explicit reliance on Official Notice.” This traversal does not point out any supposed errors in the action or make any reference to the assertion of official notice and is therefore inadequate. See also MPEP 2144.03, section C, paragraph 1: “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). … A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.” 
Applicant has argued (Remarks, pages 11-12) that Jarvinen fails to teach a window having an array of holes further configured such that the propulsion gas flows through the holes to form a protective gas barrier that inhibits turbulent gas flow from the heat exchanger from reaching the second window. As evidence, Jarvinen is cited as generating turbulence in the gas flowing through the apertures. This argument is not persuasive because the claim makes no mention of the protective barrier inhibiting turbulent gas flow from the second window. In figure 9 of the present application, heat exchanger 32 is located past second window 28, and the gas barrier formed by gas flowing through holes 29 is disclosed to “prevent turbulent gas flow from the propulsion gases 41 and 43 and various contaminants due to heat exchanger 32 reactions from reaching and contaminating the second window 28” (paragraph 0108 of the present specification). The turbulent gases, in the invention and the claim, are generated in the region of the heat exchanger and the gas barrier prevents those turbulent gases from reaching the second window; if the gases forming the gas barrier are themselves turbulent, that would not bar anticipation of or infringement on the claim. Applicant has not presented arguments as to how the turbulent gas flowing from the apertures of Jarvinen would not inhibit the flow of turbulent air from the heat exchanger from reaching back up to the second window.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (CN 103075816 B) teaches a solar thermal concentrator having apertures in a second window. Sercel (WO 2016/172647 A1) teaches a solar thermal propulsion satellite. Ortabasi (US 6,057,505 A) and Bennett (BR PI0719235 A2) teach anti-reflective coatings on solar collection lenses.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 11:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647